Exhibit 10.2

 



WAIVER AGREEMENT

 

This WAIVER AGREEMENT (this “Agreement”), dated as of March 13, 2020, is made
and entered into by and between Legacy Acquisition Sponsor I LLC, a Delaware
limited liability company (together with its successors, the “Sponsor”), and
Legacy Acquisition Corp., a Delaware corporation (“Legacy”). The Sponsor and
Legacy shall be referred to herein from time to time collectively as the
“Parties”. Capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to such terms in the Share Exchange Agreement (as defined
below).

 

WHEREAS, Legacy and Blue Valor Limited, a company incorporated in Hong Kong,
entered into that certain Amended and Restated Share Exchange Agreement, dated
as of December 2, 2019 (the “Amended and Restated Share Exchange Agreement”), as
amended by that certain First Amendment to the Amended and Restated Share
Exchange Agreement, dated as of the date hereof (the “Amendment,” and the
Amended and Restated Share Exchange Agreement as amended by the Amendment is
referred to herein as the “Share Exchange Agreement”), pursuant to which, among
other things, Legacy and Blue Valor Limited will consummate a business
combination on the terms and subject to the conditions set forth therein (the
“Transaction”);

 

WHEREAS, the Share Exchange Agreement contemplates that the Parties will enter
into this Agreement concurrently with the entry into the Amendment;

 

WHEREAS, the Share Exchange Agreement contemplates that Legacy may, in
connection with the Transaction, consummate a PIPE Financing and enter into
certain Subscription Agreements with the Subscribers, pursuant to which the
Subscribers may purchase newly issued common shares or other securities of
Legacy from Legacy (the “New Issuance”);

 

WHEREAS, the Share Exchange Agreement contemplates that Legacy will use its
commercially reasonable best efforts to obtain the vote or consent of the
holders of at least 65% of the outstanding Purchaser Public Warrants to the
Warrant Amendments;

 

WHEREAS, (i) Section 4.3(b)(i) of Legacy’s Existing Charter provides that each
share Class F Common Stock shall automatically convert into one share of Class A
Common Stock of Legacy (such ratio, the “Initial Conversion Ratio”) upon the
closing of the Business Combination (as defined in the Existing Charter), and
(ii) Section 4.3(b)(ii) of the Existing Charter provides that the Initial
Conversion Ratio shall be adjusted (the “Adjustment”) in the case that
additional shares of Class A Common Stock or any equity or debt securities of
Legacy which are convertible into or exchangeable or exercisable for Legacy’s
common stock are issued (or deemed issued) in excess of the amounts sold in
Legacy’s initial public offering and related to the closing of the initial
Business Combination (the “Adjustment Provision”);

 

WHEREAS, the Transaction constitutes a Business Combination under the Existing
Charter and the New Issuance and the Warrant Amendments and the issuances
related thereto may result in an Adjustment to the Initial Conversation Ratio
pursuant to the Adjustment Provision; and

 



 

 

 

WHEREAS, in connection with the Transaction, the Parties desire to enter into
this Waiver Agreement pursuant to which Sponsor shall irrevocably waive its
rights under Section 4.3(b)(ii) of the Existing Charter.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

 

1. Waiver.

 

(a) The Sponsor, on behalf of itself and each of its members, hereby irrevocably
and unconditionally relinquishes and waives (and consents to such waiver in its
capacity as a stockholder of the Legacy) (the “Waiver”) as of the date hereof
any and all rights to adjustment or other anti-dilution protections related to
the Shares of Class F Common Stock (whether prior, existing or in the future),
including the rights under Section 4.3(b)(ii) of the Existing Charter to receive
Class A Common Stock in excess of the number issuable at the Initial Conversion
Ratio (the “Excess Shares”) upon conversion of the Class F Common Stock held by
it in connection with the Transaction as a result of any Adjustment which may be
caused by the New Issuance and/or any Warrant Amendment, including any issuances
related thereto.

 

(b) Sponsor acknowledges and agrees that if such Class F Holder receives any
Excess Shares as a result of any Adjustment caused by the New Issuance and/or
the Warrant Amendments and any issuance related hereto, such issuance of Excess
Shares shall be void ab initio.

 

2. Authorization; Enforcement. Each Party represents to the other Party that
such Party has the requisite corporate, limited liability company or other
similar power and authority to execute and deliver this Agreement and to
consummate the transactions contemplated hereby. The execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby have
been duly authorized by all necessary corporate action on the part of such
Party. This Agreement has been duly and validly executed and delivered by each
Party and constitutes a valid, legal and binding agreement of such Party,
enforceable against such Party in accordance with its terms.

 

3. Representations and Warranties of the Sponsor. The Sponsor represents and
warrants to Legacy that the following statements are true and correct:

 

(a) The Sponsor currently is, and shall at all times until the Closing remain,
the record owner, and to the same extent that it is on the date hereof, the
beneficial owner, of all of the outstanding shares of Legacy’s Class F Common
Stock, which constitutes all of the shares of capital stock of Legacy held by
Sponsor and its Affiliates as of the date hereof. Neither the Sponsor nor any of
its members have asserted or perfected any rights to adjustment or other
anti-dilution protections, including pursuant to the Adjustment Provision, with
respect to any equity securities of Legacy (including the Class F Common Stock)
(whether in connection with the transactions contemplated by the Share Exchange
Agreement or otherwise). The Sponsor has the power and authority to enter into
this Agreement and consent to the Waiver on behalf of and bind all of the
beneficial owners of all of the shares of Class F Common Stock.

 



2

 



 

(b) The execution, delivery and performance by it of this Agreement and the
consummation by the Sponsor of the transactions contemplated hereby do not:
(i) conflict with or result in any breach of any provision of the governing
documents of the Sponsor, (ii) result in a violation or breach of, or constitute
(with or without due notice or lapse of time or both) a default or give rise to
any right of termination, cancellation or acceleration under, any of the terms,
conditions or provisions of any note, bond, mortgage, indenture, lease, license,
contract, agreement or other instrument or obligation to which the Sponsor is a
party or by which its properties or assets may be bound, (iii) violate any Order
or Law of any governmental Authority applicable to the Sponsor or any of its
respective properties or assets, as applicable or (iv) result in the creation of
any Lien upon any of the assets (including the Class F Common Stock) of the
Sponsor, except in the case of clauses (ii), (iii) and (iv) above, for
violations which would not reasonably be expected to materially impact, impair
or delay or prevent the ability of the Sponsor to consummate the transactions
contemplated by this Agreement or have a material adverse effect on the ability
of the Sponsor to perform its obligations hereunder.

 

4. Termination. This Agreement shall terminate, and have no further force and
effect, if the Share Exchange Agreement is terminated in accordance with its
terms prior to the Closing.

 

5. Counterparts. This Agreement may be executed and delivered (including by
facsimile or other electronic transmission) in one or more counterparts, and by
the different Parties in separate counterparts, each of which when executed
shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement.

 

6. Successors and Assigns. This Agreement shall be binding upon and inure solely
to the benefit of the Parties and their respective successors and permitted
assigns. This Agreement shall not be assigned by any Party (whether by operation
of law or otherwise) without the prior written consent of the other Party. Any
attempted assignment of this Agreement not in accordance with the terms of this
Section 6 shall be void. The Sponsor also understands that this Agreement, once
executed, is irrevocable and binding, and if the Sponsor transfers, sells or
otherwise assigns any Class F Common Stock held by it as of the date of this
Agreement, the transferee of such Class F Common Stock shall be bound by the
terms of this Agreement as if such transferee were a party hereto.
Notwithstanding anything to the contrary herein or in the Share Exchange
Agreement or any Additional Agreements, nothing in this Agreement shall permit
the Sponsor to transfer any of the Class F Common Stock to any Person in
contravention of any of the covenants or agreements herein or in the Share
Exchange Agreement or any Additional Agreement (including the Sponsor Support
Agreement) or any other restrictions on transfer under the Existing Charter or
under applicable securities Laws.

 

7. Amendment. This Agreement may not be amended or modified except by an
instrument in writing signed by, or on behalf of, all of the Parties.

 

8. Governing Law. This Agreement shall be governed by the internal law of the
State of New York, without regard to conflict of law principles that would
result in the application of any law other than the law of the State of New
York.

 



3

 



 

9. Severability. This Agreement shall be deemed severable, and the invalidity or
unenforceability of any term or provision hereof shall not affect the validity
or enforceability of this Agreement or of any other term or provision hereof.
Furthermore, in lieu of any such invalid or unenforceable term or provision, the
Parties intend that there shall be added as a part of this Agreement a provision
as similar in terms to such invalid or unenforceable provision as may be
possible that is valid and enforceable.

 

10. Notices. Any notice hereunder shall be sent in writing, addressed as
specified below, and shall be deemed given: (a) if by hand or recognized courier
service, by 4:00PM on a Business Day, addressee’s day and time, on the date of
delivery, and otherwise on the first Business Day after such delivery; (b) if by
email, on the date that transmission is confirmed electronically, if by 4:00PM
on a Business Day, addressee’s day and time, and otherwise on the first Business
Day after the date of such confirmation; or (c) five (5) days after mailing by
certified or registered mail, return receipt requested. Notices shall be
addressed to the respective Parties as follows (excluding telephone numbers,
which are for convenience only), or to such other address as a Party shall
specify to the others in accordance with these notice provisions:

 

If to Legacy prior to the Closing:

Address: 1308 Race Street Suite 200 Cincinnati, Ohio 45202

Attention: Darryl McCall

Telephone: +1 (505) 820-0412

Email: darrylmccall@legacyacquisition.com

 

with a copy to:

DLA Piper

Address: 1201 West Peachtree Street, Suite 2800, Atlanta, Georgia 30309-3450

Attention: Gerry Williams

Telephone: 1 (404) 736-7891

 

Email: Gerry.Williams@us.dlapiper.com

 

If to the Sponsor:

Address: 1308 Race Street, Suite 200, Cincinnati, Ohio 45202

Attention: Darryl McCall

Telephone: +1 (505) 820-0412

Email: darrylmccall@legacyacquisition.com

 

with a copy to:

DLA Piper

Address: 1201 West Peachtree Street, Suite 2800, Atlanta, Georgia 30309-3450

Attention: Gerry Williams

Telephone: 1 (404) 736-7891

Email: Gerry.Williams@us.dlapiper.com

 

If to Legacy following the Closing:

Address: Bldg. C9-C, Universal Creative Park, 9, Jiuxianqiao North Rd.,

Chaoyang District, Beijing 100015, China

Attention: Xin Wang, Finance Department

Telephone: +86(10) 5647 8811

Email: wangxina@bluefocus.com

 



4

 













 

with copies to:

Greenberg Traurig LLP

Address: 200 Park Avenue, New York, New York 10166

Attention: Doron Lipshitz

Telephone: +1 (212) 801-3100

Email: lipshitzd@gtlaw.com

 

O’Melveny & Myers LLP

Address: Two Embarcadero Center, 27th Floor

San Francisco, California

Attention: Kurt Berney

Telephone: +1 (415) 984-8989

Email: kberney@omm.com

 

11. Entire Agreement. This Agreement, the Share Exchange Agreement and the
Additional Agreements constitute the entire agreement among the Parties with
respect to the subject matter hereof, and supersede all prior and
contemporaneous understandings and agreements, both written and oral, with
respect to such subject matter.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first written above.

 



  LEGACY:       LEGACY ACQUISITION CORP.       By: /s/ Edwin J. Rigaud   Name:
Edwin J. Rigaud   Title: Chairman and Chief Executive Officer         SPONSOR:  
    LEGACY ACQUISITION SPONSOR I LLC         By: /s/ Edwin J. Rigaud   Name:
Edwin J. Rigaud   Title: Managing Member



 

[Signature Page to Waiver Agreement]

 

6



 

 

